Respondent brought this action to recover for services performed under a written contract alleged to have been executed by defendant. He had judgment in the lower court, from which this appeal has been prosecuted by the defendant. In addition to the usual papers constituting the judgment-roll, there is printed what purports to be a statement of the case presenting the evidence heard at the trial. It does not appear that this statement was ever settled by the trial judge; nor is there any stipulation attached thereto by reason of which this court would be authorized to take notice of the contents of that statement. It would seem from a note printed on the concluding page of the transcript that the motion for settlement of the statement was by the trial court denied. There is, therefore, nothing presented from which a review of the evidence can be made. Examining the judgment-roll, we find no error which will warrant a reversal being ordered. The findings of the court seem to support the judgment and to have been within the issues made by the pleadings.
The judgment is, therefore, affirmed.
Conrey, P. J., and Shaw, J., concurred. *Page 473